IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 01-60144
                          Conference Calendar



ROBERT KENNETH COLLIER,

                                           Plaintiff-Appellant,

versus

SOCIAL SECURITY ADMINISTRATION,

                                           Defendant-Appellee.

                       --------------------
           Appeal from the United States District Court
             for the Northern District of Mississippi
                     USDC No. 2:00-CV-143-P-1
                       --------------------
                         December 11, 2001
Before HIGGINBOTHAM, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Robert Collier appeals from the district court’s order

striking his postjudgment pleading entitled “responsive motion.”

He does not argue that issue on appeal, however, and it is

therefore waived.   See Yohey v. Collins, 985 F.2d 222, 225 (5th

Cir. 1993).

     This appeal is without arguable merit and is thus frivolous.

Howard v. King, 707 F.2d 215, 219- 20 (5th Cir. 1983).    It is

therefore DISMISSED.   5th Cir. R. 42.2.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.